Citation Nr: 0104112	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-16 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen a claim of entitlement to service 
connection for a back/neck disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active service from September 1968 to July 
1973 and from February 1981 to October 1993. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a back 
and neck injury.  The claim of entitlement to service 
connection for back and neck injuries had previously been 
denied in an unappealed May 1995 rating decision. 

In his April 1999 substantive appeal, the veteran requested a 
hearing to be held before a member of the Board.  In 
September 2000, a video conference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  
In October 2000, the veteran's accredited representative 
submitted an informal brief with respect to the issue on 
appeal, in which it was contended that new and material 
evidence which was sufficient to reopen the veteran's claim 
had been submitted.  Further, a remand for additional 
development of the underlying issue was suggested by the 
veteran's representative.

Additional issue

In April 1999, the veteran filed a claim alleging clear and 
unmistakable error in the May 1995 rating action in which the 
claim of entitlement to service connection for a back and 
neck injury was denied.  This matter has not been addressed 
by the RO and is referred to the RO for adjudication.  See 
the September 2000 hearing transcript, pages 2-3.  The Board 
notes in passing that the current claim of whether new and 
material evidence has been presented is not inextricably 
intertwined with the thus far undeveloped claim of clear and 
unmistakable error, inasmuch as each theory provides an 
independent basis for reopening the claim based on 
application of different and not duplicative VA law and 
regulations.
FINDINGS OF FACT

1.  In an unappealed May 1995 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
a back and neck injury.  

2.  Evidence submitted since the RO's May 1995 rating 
decision bears directly and substantially upon the specific 
matter under consideration; it is neither cumulative nor 
redundant; and it is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a back/neck disorder.  


CONCLUSION OF LAW

Evidence submitted since the RO's final May 1995 rating 
decision is new and material; thus, the veteran's claim of 
entitlement to service connection for a back/neck disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claim for entitlement to 
service connection for a back/neck disorder.  In the interest 
of clarity, the Board will initially review generally 
applicable law and regulations and discuss the issue on 
appeal.

Pertinent Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S. C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2000). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (2000). 

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. 7105; 38 C.F.R. 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. 20.200.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) [to 
be codified at 38 U.S.C. § 5103A] appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C. § 5103A(f). 


Factual Background

Evidence of record in May 1995

The relevant evidence of record at the time of the May 1995 
RO decision may be summarized as follows.  

The service medical records from the veteran's first period 
of service were negative for complaints, treatment or for a 
diagnosis of a neck or back injury or disability.  Upon 
separation examination conducted in March 1973, clinical 
evaluation of the spine was normal and the veteran indicated 
that he did not experience recurrent back pain.  

A VA examination was conducted in August 1973, at which time 
no complaints, findings or diagnoses pertaining to the back 
or neck were made.

A medical record dated in April 1978 revealed that the 
veteran complained of aching muscle pain following flying.  
It was noted that there was no significant impairment or 
limitation of motion and a neurological evaluation was 
normal.  An impression of mild muscle strain of the cervical 
area was made.  Upon annual flying examinations conducted in 
August 1978 and June 1979, clinical evaluation of the spine 
was normal and the veteran did not complain of recurrent back 
pain.  

Service medical records dated during the veteran's second 
period of service show that complaints of low back pain were 
made in April 1984.  In October 1985, the veteran was seen 
due to complaints of muscle tension in the back and cervical 
discomfort for which an assessment of thoracic/cervical 
somatic dysfunction was made.  He was seen in November 1985 
due to complaints of mid and lower cervical spasm and pain.  
A January 1986 entry documents complaints of back pain and 
recurrent neck pain assessed as cervical strain.  Complaints 
of cervical pain and stiffness were noted in July and August 
1986 medical records, assessed as mild cervical muscle 
strain.  Neck spasms on the right side were complained of in 
November and December 1987.  Upon periodic flying 
examinations conducted in September 1989 and September 1991, 
clinical evaluation of the spine and neck were normal.  
Complaints of low back pain and neck pain were made in May 
1993.  X-ray films of the cervical spine were reported to be 
normal.  

In November 1993, the veteran claimed entitlement to service 
connection for a back disability, indicating that he had been 
treated for this condition during service from 1986 to 1993.

The veteran underwent a VA general medical examination in 
November 1994.  He reported that he injured his neck while 
flying when he turned his head backward, resulting in a 
strained neck.  He indicated that since that episode he has 
experienced recurrent pain.  He also indicated that he had 
injured his low back when he fell on ice.  An examination of 
the neck revealed no muscle spasm and no point tenderness.  A 
neurological evaluation was normal.  Diagnoses of a history 
of cervical muscle strain and a history of low back pain were 
made.  

The May 1995 RO decision 

In its May 1995 rating decision, the RO denied the claim of 
entitlement to service connection, in essence, reasoning that 
although back and neck conditions were treated during 
service, these resolved with no residual disability.  The 
appellant was informed of the RO decision by letter dated May 
26, 1995.  He did not appeal that decision.  Thereafter in 
March 1998, the veteran requested that the claim be reopened. 

Evidence added to the record since May 1995

In April 1997, private medical records were received.  

This evidence included a February 1990 private medical 
evaluation.  The veteran complained primarily of trouble with 
the right upper extremity.  Full range of motion of the 
cervical spine was noted.  An impression was noted of ulnar 
nerve neuritis, probably at the elbow.  The doctor commented 
that a cervical disc problem could not be ruled out, but 
added that this was doubtful.  

Private medical records dated from February to April 1993 
documented complaints of intermittent back aches and mid-back 
pain and findings included muscle spasms and 
tenderness/fixation at C1, 2, 4, 5, 6; T4, 5,6 10 and 11, and 
L4 and 5.  

In April 1995 the veteran was seen at a chiropractic clinic 
due to complaints of severe intermittent mid-back and neck 
pain.  The evidence also included a neurological evaluation 
conducted in May 1995, at which time impressions of bilateral 
cubital syndrome and right occipital headaches, probably 
muscular contraction or tension type, were made.  In October 
1995, the veteran was seen at a chiropractic clinic due to 
intermittent neck and back pain.  A March 1996 entry 
indicates that the veteran complained of severe mid-back pain 
and that findings included spasms, and tenderness/fixation at 
C4-6, T4-6, and L3-4.

By rating action of November 1998, the RO determined that new 
and material evidence had not been received with which to 
reopen the claim of entitlement to service connection for a 
back and neck injury.

The veteran presented testimony at a video conference hearing 
with the undersigned member of the Board in September 2000.  
He testified that his neck and back were injured in service 
on three particular occasions, during flying, when he fell on 
ice and while moving furniture.  He stated that both during 
service and shortly after service, he received treatment for 
back and neck problems.  

Analysis

Finality

In May 1995, the RO denied the veteran's claim of entitlement 
to service connection for back and neck injuries.  The 
veteran was notified of this decision in a May 26, 1995 
letter from the RO.  No notice of disagreement or other 
correspondence was received from the veteran within the one-
year period following this decision.  Thus, the Board finds 
that the veteran did not submit a timely NOD with the May 
1995 rating decision; thus, that decision became final.  See 
38 U.S.C.A. 7105; 38 C.F.R. 20.202, 20.302, 20.1103 (2000); 
see also Evans, 9 Vet. App. at 285.  

In order to reopen the veteran's claim of entitlement to 
service connection for a back/neck condition, new and 
material evidence must be submitted.  See 38 U.S.C.A. 5018; 
38 C.F.R. 3.156; Hodge, supra.

New and material evidence

In the May 1995 rating decision, the RO determined that the 
veteran's claimed back and neck disorders which were treated 
during service resolved with no residual disability.  In 
essence, although acknowledging that treatment for both neck 
and back problems was shown during service, the RO concluded 
that there was no evidence of chronic disability following 
service.  The only pertinent post-service evidence of record 
at that time consisted of a VA examination conducted in 
November 1994 at which time diagnoses of a history of 
cervical muscle strain and a history of recurrent low back 
pain were made, tending to support the RO's conclusion.  Cf. 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [service 
connection may not be granted for a diagnosis of a disability 
by history or for symptoms unaccompanied by a current 
diagnosis].

However, since the May 1995 rating action, private medical 
records dated from 1993 to 1996 have been added to the file.  
These records reflect that the veteran experienced symptoms 
and received treatment for back and neck conditions both 
during service in 1993 and in 1995 within approximately 1 1/2 
years following service.  In effect, these records at least 
suggest that the back and neck conditions which were treated 
during service from 1984 to 1993, may not have resolved with 
no residual disability and indicate that he may in fact have 
disabilities of the back and or neck which are related to 
service.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), [new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim].
   
Clearly, this private medical evidence was not previously 
submitted to agency decisionmakers and was not of record at 
the time of the May 1995 rating action.  The Board finds that 
this medical evidence of record bears directly and 
substantially upon the specific matter under consideration, 
which is whether the veteran has a chronic neck and or back 
disability which is related to service.  Thus, the Board 
finds that the private medical records dated from 1993 to 
1996 which were received in April 1997 constitute new and 
material evidence.   

In summary, the Board finds that the evidence submitted since 
the May 1995 rating decision is not cumulative of previously 
submitted evidence, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156 (2000).  
Accordingly, the Board finds that new and material evidence 
has been submitted, and the claim is reopened. 

For reasons which will be explained in detail below, the 
Board finds that claim for service connection for a back/neck 
disorder must be remanded for further development prior to a 
decision on the merits.  


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
back/neck disorder is reopened.  To that extent only, the 
appeal is allowed. 


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination of the claims for service connection for a 
back/neck disorder.  

Once a claim is reopened, the Veterans Claims Assistance Act 
of 2000 [VCAA] provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].    

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

The veteran asserts that a back and/or neck disorder occurred 
during service.  Complaints of and treatment for both back 
and neck problems was documented in both the service medical 
records and in post-service private medical records.  
However, the nature and diagnosis of the veteran's currently 
manifested disability is unclear as is the relationship of 
any currently manifested back and/or neck disability to 
service. 

Governing law specifically provides that VA's statutory duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) [to be codified 
at 38 U.S.C. § 5103A (d)].

The Board finds that a VA medical examination is necessary in 
this case, since although the evidence of record reflects 
that the veteran has experienced symptomatology of the spine 
and neck both in service and post-service for which he has 
received treatment, the nature and etiology of a currently 
manifested disability is not clear.  As noted in the 
Introduction, the veteran's representative has suggested that 
this is the correct course of action.  See the October 2000 
informal brief, page 3. 

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted by 
the RO and requested to provide the names 
and addresses of the medical care 
providers who treated him for neck and 
back conditions since separation from 
service in 1993.  After securing 
appropriate consent from the veteran, any 
medical care providers so identified 
should be asked to provide copies of the 
veteran's treatment records, if such 
records are not associated with the 
claims folder. 

2.  The RO should schedule the veteran 
for a VA examination in order to 
determine the nature and etiology of the 
veteran's back/neck disability.  The 
examiner should provide a diagnosis for 
any cervical, thoracic or lumbar spine 
disability found on examination.  The 
examiner should review the veteran's 
medical history, including the service 
medical records, and provide an opinion 
as to etiology and date of onset for any 
cervical, thoracic and/or lumbar spine 
disability found on examination.  In 
particular, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any cervical, thoracic 
and/or lumbar spine disability (if 
manifested) is related to any incident of 
service, to include the instances of neck 
and/or back problems documented in the 
service medical records.  The examiner 
should provide complete rationale for all 
conclusions reached.  The report of the 
examination should be associated with the 
veteran's  VA claims folder.   

3.  The RO should then review the 
veteran's claims folder in order to 
determine whether any additional 
development of the evidence is required 
under the VCAA.  Any such additional 
development should be accomplished.  
Thereafter, the veteran's claim of 
entitlement to service connection for a 
back/neck disability should be 
adjudicated by the RO.  If all benefits 
sought are not granted, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and provided an opportunity to respond.  
The Supplemental Statement of the Case 
must apprise the veteran of the 
applicable law and regulations pertaining 
to the claims at issue, including law and 
regulations pertinent to perfecting an 
appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



